Case 3:19-cv-00045-RGJ-RSE Document 1-1 Filed 01/16/19 Page 1 of 5 PageID #: 5




               EXHIBIT 1
   Case 3:19-cv-00045-RGJ-RSE Document 1-1 Filed 01/16/19 Page 2 of 5 PageID #: 6



 AOC-105                Doc. Code: Cl                                                  Case No.
 Rev. 1-07
 Page 1 of 1                                                                           Court      I7J Circuit D District
 Commonwealth of Kentucky
 Court of Justice www.courts.ky.gov                                                    county     _B_u_lli_
                                                                                                          tt _ _ _ _ __ _
 CR 4.02; CR Official Form 1                               CIVIL SUMMONS


                                                                                                            PLAINTIFF

      Clarice                                                        Biamungu
      4504 Unseld Blvd.


      Louisville                               Kentucky

vs.
                                                                                                            DEFENDANT
      Trinity Industries

      190 NE Old Grassdale Road


      Cartersville                             Georgia                       30121



Service of Process Agent for Defendant:
Kentucky Secretary of State
700 Capital Ave. #152


Frankfort                                                                       Kentucky                40601
THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

         You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you
for the relief demanded in the attached Complaint.

        The name(s) and address(es) of the party or parties demanding relief against you are shown on the document
                                       ~
                           fh.   I' L
delivered to you with thi, Summons.
                                          f\1 (/                              PAULITAA.    KE~
Date:                  \
                           ~V'1         ' 2_1LLQ              By:              CUJcorvr~                           C~~~.

                                                          Proof of Service
      This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:

      this _ _ day of _ _ _ _ __ _ , 2_ _ _

                                                                    Servedby: - - - - - - -- - - - -------
                                                                    _ _ _ __ _ __ _ _ _ __ _ _ _Title
r   Case 3:19-cv-00045-RGJ-RSE Document 1-1 Filed 01/16/19 Page 3 of 5 PageID #: 7




                                                                        BULLITT CIRCU IT COURT



    CLARI CE BIAMUNG U                                                                   PLA INTIFF
    4504 Unseld Blvd.
    Louisvill e, KY 40218



    v.                                        COMPLAINT


    ROGER DAV IDSON                                                                 DEFENDANTS
    I000 13riarwood Road
    Mansfield, OL-1 44907

                                          Serve: Kentucky Secretary of State
                                                 700 Capitol Avenue #152
                                                 Frankfort, KY 40601
    and

    TRINITY INDUSTRIES
    190 NE Old Grassdale Road
    Cartersvi lle, GJ\ 30 121

                                          Serve: Kentucky Secretary of State
                                                 700 Capitol Avenue #152
                                                 f-rankfort, KY 40601



                                             *********

           Comes the Plaintiff, Clarice Biamungu, by counse l, and for her cause of action against

    the Defendants, Roger Davidson and Trinity Indust ries, states as follows:

           I. That on or about January 13, 2018, on Interstate 65 South, at or near milcpoint

               11 6.678, Shepherdsville, Bullitt County, Kentucky, Defendant, ROGER

               DAVIDSON, operated his vehicle in such a careless and negligent manner as to cause

               a collision with the vehi cle that Plainti ff, CLARICE BIAMUNGU, was dri ving.
Case 3:19-cv-00045-RGJ-RSE Document 1-1 Filed 01/16/19 Page 4 of 5 PageID #: 8




     2.    That the Defendant, TRINITY INDUSTRIES, is a corporation doing business in the State of

           Kentucky, who owned the vehicle operated by ROGER DAVIDSON on January 13, 2018.

      3.   That on January 13,2018, ROGER DAVIDSON, was acting within the scope and course of

           his employment as an employee and/or agent of the Defendant, TRINITY INDUSTRIES.


     4. That the negligence and carelessness of ROGER DAVIDSON were substantial

           factors in causing the PlaintifTCLARICE BIAMUNGU, to incur serious personal

           injury and the legal damages which are hereinafter claimed.

      5. That as a result of the negligence and carelessness of Defendant ROGER

           DA VlDSON, the Plaintiff was caused to sustain severe and permanent personal

           injuries, to incur medical bills and expenses, to incur transporlation expenses m

           connection with medical treatment, and to endure mental and physical pain and

           suffering, both in the past and in the future, and permanent impairment to her ability

           to labor and earn money.

      6.   That the Defendant, TRINITY INDUSTRIES, negligently hired, trained, and retained

           ROGER DAVIDSON as an operator of its vehicle.

      7.   That the Defendant, TRINITY INDUSTRIES, is liable to the Plaintiff for the aforesaid

           negligence of ROGER DAVIDSON by reason of the agency and/or employee relationship

           existing between ROGER DAVIDSON and TRINITY INDUSTRIES, at the time of the

           collision.


      8. T'hat this Court has jurisdiction has personal jurisdiction over non-resident

           Defendants pursuant to KRS 454.210.

      9. That the amount claimed exceeds the minimum jurisdiction of the Bull itt Circuit

           Court.

      WHEREFORE, the Plainlift: CLARICE BIAMUNGU, demands:
Case 3:19-cv-00045-RGJ-RSE Document 1-1 Filed 01/16/19 Page 5 of 5 PageID #: 9




     I. Judgment against the Defendants, ROGER DAVIDSON and TRINITY

         INDUSTRIES for compensatory damages;

     2. Trial by jury;

     3. For all her attorney's fees and costs of this Action;

     4. For all other proper relief to which she may be entitled.




                                                  ~~#.L-
                                                   1500 Kentucky Home Life Building
                                                   239 South Fifth Street
                                                   Louisville, Kentucky 40202
                                                   (502) 583-7669
                                                   Allorney for Plainl!ff
